Martin, J.
The bank is appellant from a judgment which sustains the claim of Dr. Kennedy to three hundred dollars, for professional services to its deceased mortgage debtor, in his last illness, out of the proceeds of the sale of the mortgaged premises in the hands of the sheriff. ,
The bank complains of the judgment as a violation of their charter, which authorizes them to proceed to the sale of property *218mortgaged to it, notwithstanding any alienation thereof, or .change of possession by succession, or descent to heirs, or legatees by last will and testament, or otherwise, in the same manner as if the same was in possession of the original mortgagor.
The appellee has prayed for the dismissal of the appeal, on the ground that the amount involved in his claim does not exceed three hundred dollars, and that a third opposition is a distinct suit. This is resisted by the appellants, who sho.w that their claim exceeds considerably the sum of three hundred dollars, all of which they might lose if there were a number of third oppositions of three hundred dollars each, the aggregate amount of which would exceed its demand.
The judgment being for three hundred dollars only, and not more than that sum having been demanded, we are of opinion that we have not jurisdiction of the case.
Appeal dismissed,